Citation Nr: 0335051	
Decision Date: 12/15/03    Archive Date: 12/24/03	

DOCKET NO.  02-03 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the benefit sought on 
appeal.  The veteran, who had active service from December 
1972 to November 1974, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed March 2000 rating decision continued the 
denial of service connection for a psychiatric disorder.

3.  The evidence received since the March 2000 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  A bipolar disorder was initially manifested during 
service.  


CONCLUSIONS OF LAW

1.  The RO's March 2000 rating decision, which denied 
entitlement to service connection for a psychiatric disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

2.  The evidence received subsequent to the RO's March 2000 
rating decision is new and material, and the claim for 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  A bipolar disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA should make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the rating decisions, 
as well as the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  The Board acknowledges that the VCAA contemplates 
further notice to the veteran, including notifying him of the 
division of responsibilities between the VA and the veteran 
for obtaining evidence in support of his claim, notice that 
was not provided in this case.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, given that this decision represents a 
complete grant of the benefit sought on appeal by the 
veteran, the veteran will not be prejudice by the Board 
proceeding with a decision in his appeal, and the Board finds 
that any deficiencies in the notification requirements of the 
VCAA are effectively moot given the complete grant of the 
benefit sought on appeal.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, private and VA medical records identified by the 
veteran were either submitted by the veteran or obtained by 
the RO.  The veteran has also been afforded a VA examination 
in connection with his claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  

The Board notes that the veteran requested a hearing at the 
RO before a Decision Review Officer.  Such a hearing was 
scheduled for the veteran in January 2003, but a statement 
from the veteran dated on the date of his hearing indicated 
that he was withdrawing his request for a hearing pending the 
additional development recommended by the Decision Review 
Officer.  Additional development was accomplished, but the RO 
continued to deny the veteran's claim.  The veteran was not 
afforded a personal hearing before the Decision Review 
Officer.  Given the wording of the veteran's January 2003 
statement, the Board construes the veteran's request for a 
hearing as pending and unfulfilled.  Nevertheless, as 
indicated above, given the complete grant of benefits sought 
on appeal, the Board finds that the veteran will not be 
prejudice by proceeding to a decision in this case.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Accordingly, the case is ready for 
appellate review.  

Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service alone is not 
enough.  There must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a chronic 
condition in service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 U.S.C.A. § 3.303(b).  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the veteran.  38 C.F.R. § 3.102.  

As for claims previously denied, as is the situation in the 
veteran's claim for service connection for a psychiatric 
disorder, a claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance of a claim is "new and material."  
Under the version of 38 C.F.R. § 3.156(a) applicable in this 
case, new and material evidence is defined as evidence that 
was not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with the previously assembled 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board acknowledges that there has been a regulatory 
change in the definition of new and material evidence that is 
applicable to all claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).  As the veteran's claim in 
this case was filed prior to August 29, 2001, the earlier 
version of the definition of new and material evidence 
remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist has been satisfied.

In this case, the Board observes that the RO reopened the 
veteran's claim for service connection and the Board believes 
that the RO's determination was ultimately correct.  
Nevertheless, the requirement of submitting new and material 
evidence is a material legal jurisdiction issue that the 
Board is required to address on appeal, despite the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996) (statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
potential jurisdictional defect may be raised by court of 
tribunal, sua sponte or by any party, at any stage of the 
proceedings, once apparent, must be adjudicated.)  Thus the 
Board has recharacterized the issue on appeal as whether the 
veteran has submitted new and material evidence to reopen the 
previously denied claim for service connection for a 
psychiatric disorder.  

The evidence that was of record prior to the current claim 
essentially demonstrated that the veteran had a psychiatric 
disorder that was first diagnosed following separation from 
service.  The evidence that was missing was evidence that 
tended to show that the currently diagnosed psychiatric 
disorder had its onset or was related to service.  As will be 
explained below, such evidence is now associated with the 
claims file and the RO correctly determined that new and 
material evidence had been submitted to reopen the previously 
denied claim.  As such, the Board will proceed to an analysis 
of the merits of the veteran's claim.  

Analysis

The evidence of record clearly demonstrates that the veteran 
currently has a bipolar disorder and that he was first 
formerly diagnosed with that disorder during a private 
hospitalization in February 1982.  Indeed, following that 
February 1982 private hospitalization the veteran was 
diagnosed as having a bipolar affective disorder, manic with 
psychotic features.  More recently, following VA examinations 
performed in June 1995 and March 1999 the veteran was also 
diagnosed as having a bipolar disorder.  It is also 
undisputed that the veteran was not diagnosed with a 
psychiatric disorder during service.  Service medical records 
do show that the veteran was seen at various times for 
gastrointestinal complaints and at the time of one of those 
clinic visits the examiner recorded "very nervous type 
reaction" and the veteran was prescribed Valium.  A report of 
a medical examination performed in September 1974 in 
connection with the veteran's separation from service 
reflects that the veteran reported that he continued to have 
problems with his stomach.  

The record also contains conflicting information and evidence 
concerning whether the veteran's currently diagnosed bipolar 
disorder is related to service.  On the one hand, there is no 
evidence of any psychiatric treatment or diagnosis during 
service and the first indication of any psychiatric treatment 
is many years following the veteran's separation from service 
in November 1974.  In addition, there is the opinion of the 
VA examiner who performed the March 1999 VA examination with 
a January 2003 addendum that is not supportive of the 
veteran's claim.  After reviewing the evidence that examiner 
stated in the January 2003 addendum that there seemed to be 
little supportive medical evidence to directly and 
specifically correlate the veteran's bipolar disorder to the 
nervousness/anxiety and distress he suffered for a certain 
period of time during his service.  That examiner did 
indicate that this was obviously a complicated case and that 
retrospectively the service medical records were indicative 
of an anxiety condition and that the anxiety condition, while 
it could be an independent psychiatric entity in the form of 
an anxiety disorder, generalized anxiety disorder or a panic 
disorder, it could also be an interrelated symptom of a 
variety of psychiatric disorders, including a bipolar 
disorder.  While this opinion overall is not supportive of 
the veteran's claim, the Board believes that when the 
alternate explanations expressed by the VA examiner are 
examined with the other evidence of record, that the 
preponderance of the evidence supports the veteran's claim.  

In this regard, the veteran submitted a statement dated in 
May 2003 from a VA psychiatrist who stated that in conclusion 
it was obvious that the veteran's psychiatric problem started 
in the Army and are service connected.  Similarly, a VA 
medical record from a psychologist dated in April 2002 stated 
that professionally the psychologist believed the veteran's 
bipolar condition was related to personal stress he had in 
the military.  That psychologist also stated in November 1998 
that in her opinion the veteran's early anxiety reaction was 
as likely as not the early onset of his bipolar disorder, and 
later explained in December 1998 that when it was recorded in 
service medical records the veteran had a "very nervous type 
reaction," the terminology suggested more than the usual 
response of someone being examined.  

Also supporting the veteran's claim is a letter from Roy 
Thomas Waltrip, M.D., dated in September 2001 in which he 
indicated that he had reviewed service, VA and private 
medical records and concluded that it was as likely as not 
that the veteran's bipolar disorder began during the time he 
was in service, "with at least a 50-50 chance."  Similarly, a 
summary of a psychological evaluation performed in December 
1999 by Debra S. Rau, Ph.D., offered an opinion that the 
veteran showed initial symptoms of anxiety while in service 
and that these symptoms were exacerbated by his service 
experience, leading to a full blown bipolar disorder.  

Based on this record, the Board is of the opinion that there 
is a question as to the date of onset of the veteran's 
bipolar disorder.  Service medical records clearly reflect 
that the veteran was not diagnosed with such a disorder 
during service or for many years following separation from 
service, and the VA examiner who performed the March 1999 
examination with the January 2003 addendum to that 
examination clearly indicates that there was insufficient 
evidence to relate the current bipolar disorder to the 
anxiety type symptoms shown during service.  However, there 
is evidence from both private and VA physicians which offer 
an opinion that the veteran's currently diagnosed bipolar 
disorder is in fact related to those symptoms shown in 
service medical records.  Accordingly, resolving any 
reasonable doubt as to the question regarding the date of 
onset of the veteran's bipolar disorder, the Board concludes 
that the veteran manifested his bipolar disorder initially 
during his period of service.  As such, service connection 
for bipolar disorder is warranted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder is 
reopened.  

Service connection for a bipolar disorder is granted.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

